DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 5, 510
The drawings are objected to because:
Figure 5 includes a double headed arrow extending horizontally with respect to the orientation of the figure that does not indicate where the processes or structures represented by such arrow are communicating
Figures 10 and 11 include box 1007 and 1107 respectively which has an arrow extending outwardly therefrom.  Neither such arrow includes a reference number indicating where the result of the notification step is sent.  
Figure 1 contains a blurry portion of a map which is potentially related to reference numeral 101 and figure 3 contains a similar image as reference numeral 303.  The burred nature of this image has been assumed by the examiner to be related to the title of the submitted drawings as being “other than black and white line drawings”.  The Applicant is firstly requested to provide a clearer drawing indicate what the Applicant is seeking to illustrate and to clarify the record as to whether the drawing filed are color photographs or drawings.
Note, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37  (d). If the changes are not accepted by the examiner, the applicant will be notified 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As per claim 1, Applicant recites: “remote computer/data processing systems” in an already potentially alternative recitation.  It is unclear why the forward slash has been utilized as it renders the phrasing awkward.
As per claim 1, Applicant recites “remote computer/data processing systems” throughout the claim, as objected to supra.  However, in step (h), the slash has been removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claims 1 and 18, Applicant recites “expert” numerous times including “expert defined propositional logic”.  However, from the disclosure, it is unclear what constitutes an expert.  The Applicant has presented several notions including the existence of “traffic management experts” (Specification as filed “Specification”) and “experts with particular EV technology knowledge” (id.).  As such, the scope of the claim is indefinite as there is a lack of disclosed clarity relative to what an expert is within the scope of the claimed invention.  
As per claims 1 and 18, Applicant recites “storing in an electronic memory” numerous times which renders it unclear whether the Applicant is introducing numerous electronic memories as part of the one or more specifically programmed computer machines or if it is a reference to a single electronic memory unit.
As per claims 1 and 18, Applicant recites “one or more of said driverless or autonomous EV descriptive/status information [] and/or”.  The combination of one or more and “and/or” within the same limitation renders it indefinite as to whether the Applicant is seeking to create a closed 
As per claims 1 and 18, Applicant recites “a current location of said driverless or autonomous EV and a destination” in step (d).  This follows the introduction of “a current location to a destination location” in the preamble.  It is not clear if the Applicant is seeking to introduce a second current location and destination or recall those introduced earlier.  As a result, this claim is rendered indefinite.
As per claims 1 and 18, Applicant recites “when said driverless or autonomous EV battery energy is less than a selected threshold”.  The Applicant previously recites “expert defined battery energy thresholds” in step (f).  As there is no discussion previously of selecting a threshold, it seems as though step (g) includes a selection step of a threshold, but it is not entirely clear that the threshold described in step (g) is correlated to those of step (f).  As a result, this claim is rendered indefinite.
As per claim 7, the limitations “the safety requirements of said EV” lacks antecedent basis.
As per claim 9, the limitations “the operation of said driverless or autonomous EV” lacks antecedent basis.
As per claim 10,  the limitations “the selection of alternate routes” lacks antecedent basis.

As per claims 2-17 and 19-20, each claim is rejected under 35 U.S.C. §112(b) due to its dependency upon the above rejected base claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly pending claims overlap in scope such that the patented claim is within the scope of the pending claims.  Pending claim 1 is directed to a broader scope protection from the claims of those patents enumerated supra due to the omission of steps there included.  However, pending claim 1 is overall narrower than the issued claims in that the Applicant has limited the claims to the routing of driverless or autonomous electric vehicles.  However, in a related invention, Khasis teaches the utilization of a routing system with an autonomous vehicle ([0012]).  It would have been obvious to modify patented claims 1 to be operable with driverless and autonomous vehicles because the use of a known technique to improve a similar device in the same way is an obvious modification.  
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of issued U.S. Patent Nos. 11,002,557, 10,866,108, and 10,288,439 in view of Khasis (US 2017/0262790) and Burdoucci (US 2018/0035606).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly pending claims overlap in scope such that the patented claim is within the scope of the pending claims.  Pending claim 1 is directed to a broader scope protection from the claims of those patents enumerated supra due to the omission of steps there included.  However, pending claim 1 is overall narrower than the issued claims in that the Applicant has limited the claims to the routing of driverless or autonomous electric vehicles.  However, in a related invention, Khasis teaches the utilization of a routing system with an autonomous vehicle ([0012]).  It would have been obvious to modify patented claims 1 to be operable with driverless and autonomous vehicles because the use of a known technique to improve a similar device in the same way is an obvious modification.  Further, in a related invention, Burdoucci teaches the utilization of fuzzy logic in the AI engine ([0200]).  It would have been obvious to modify patented claims 1 to utilize fuzzy logic in the computing processes because combining prior art elements according to known methods to yield predictable results is an obvious modification.

Allowable Subject Matter
The closest available prior art does not teach or disclose:
As per claim 2-17 the closest available prior art does not teach or disclose the recited limitations of the dependent claims incorporating all of those limitations of independent claim 1.  It is stressed that limitations of claims 2-17 are not independently allowable, but only in view of the claim(s) from which they depend.
As per claim 19-20 the closest available prior art does not teach or disclose the recited limitations of the dependent claims incorporating all of those limitations of independent claim 18.  It is stressed that limitations of claims 19-20 are not independently allowable, but only in view of the claim(s) from which they depend.
Claims 2-17 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663